Case: 1:17-md-02804-DAP Doc #: 1827 Filed: 07/11/19 1 of 2. PageID #: 57058




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í102)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,559 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Jul 11, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1827 Filed: 07/11/19 2 of 2. PageID #: 57059




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                  SCHEDULE CTOí102 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


FLORIDA SOUTHERN

  FLS        2       19í14204      St. Lucie County, Florida v. Purdue Pharma L.P. et al

ILLINOIS SOUTHERN

                                   People of the State of Illinois et al v. Purdue Pharma
  ILS        3       19í00682      L.P. et al

NEW YORK EASTERN

  NYE        2       19í03800      The City of Auburn v. Purdue Pharma L.P. et al Opposed 7/10/19

NEW YORK WESTERN
                                                                                   Opposed 7/10/19
  NYW        6       19í06490      The City of Rochester v. Purdue Pharma L.P. et al

PENNSYLVANIA MIDDLE

                                   Hanover Township, Pennsylvania v. Purdue Pharma,
  PAM        3       19í01055      L.P. et al
  PAM        4       19í01039      County of Lycoming v. Purdue Pharma, L.P. et al

TEXAS SOUTHERN
                                                                                   Opposed 7/3/19
  TXS        4       19í02181      Rockwall County, Tx v. CVS Health Corporation
  TXS        4       19í02256      Ellis County v. Walgreens Boots Alliance, Inc. Opposed
                                                                                  et al   7/3/19


VIRGINIA EASTERN

  VAE        2       19í00331      City of Portsmouth v. McKesson Corporation et al
